ON PETITION FOR REHEARING.
In his petition for a rehearing appellant urges the following considerations upon the court: (1) That much of the evidence upon which the trustee relied to support his action in 6.  cancelling relator's contract related to incidents which occurred prior to the last term of school which was taught by appellee; and (2) that the trial court was justified in concluding that the cancellation of relator's contract constituted "such a gross abuse of discretion upon the part of the trustee and superintendent as to require setting aside the dismissal of relator." It is true that some of the acts of relator which were relied upon by the trustee to support his action occurred prior to the school year 1929-30. But these acts were not so remote from and irrelevant to the charges against relator as to require their exclusion from consideration by the trustee. There was evidence before the trustee to support the charges of "neglect of duty" and "lack of co-operation"; and enough of this evidence related to conduct of the relator during the year 1929-30 to constitute substantial *Page 388 
evidence of "neglect of duty" and "lack of co-operation" during that year.
Appellee insists that our refusal to affirm the judgment of the trial court is in effect to reverse "the line of decisions holding that if school authorities in dismissing a teacher acted in bad faith, arbitrarily, fraudulently, or in gross abuse of their discretion, their action is reviewable by the courts." And in support of the foregoing statement appellee cites School Cityof Elwood v. State ex rel. Griffin et al. (1932),203 Ind. 626, 180 N.E. 471; School City of Crawfordsville v.Montgomery (1935), 99 Ind. App. 526, 187 N.E. 57.
We see nothing in our opinion to justify appellee's foregoing construction of our decision. A hearing before a township school trustee obviously does not meet the common law and 7-9.  constitutional requirements of a judicial hearing. But when a statute is the sole source of the character and form of a hearing, courts cannot impose additional requirements and cannot draw adverse inferences of fact from the non-judicial character or form of the hearing. Consequently the trial court was not free to draw the inference that the decisions of the trustee and the county superintendent were arbitrary or that the hearing was unfair simply from the fact that most of the evidence before the trustee was the "testimony of the trustee, before whom the hearing for the discharge was conducted, and the county superintendent, to whom the appeal from the trustee had to be taken." (Appellee's brief.) If the "cause" assigned is a legal cause, if the hearing is regular in form, and if there is substantial evidence to support the charge, the trustee's decision cannot be set aside by a court in an action of mandate. But the foregoing does not deny the power of the trial court to hear evidence for the purpose of determining whether an administrative hearing, though regular in form, is in *Page 389 
truth a fair hearing. And we stated in our original opinion in this case that "it would have been proper for the trial court to consider independent evidence for the purpose of determining whether the hearing was, in fact, a fair hearing."
Petition for a rehearing is denied.